Name: Commission Regulation (EC) No 203/2001 of 31 January 2001 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32001R0203Commission Regulation (EC) No 203/2001 of 31 January 2001 altering the export refunds on white sugar and raw sugar exported in the natural state Official Journal L 030 , 01/02/2001 P. 0015 - 0016Commission Regulation (EC) No 203/2001of 31 January 2001altering the export refunds on white sugar and raw sugar exported in the natural stateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2), and in particular the third subparagraph of Article 18(5) thereof,Whereas:(1) The refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EC) No 137/2001(3).(2) It follows from applying the detailed rules contained in Regulation (EC) No 137/2001 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1)(a) of Regulation (EC) No 2038/1999, undenatured and exported in the natural state, as fixed in the Annex to Regulation (EC) No 137/2001 are hereby altered to the amounts shown in the Annex hereto.Article 2This Regulation shall enter into force on 1 February 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 23, 25.1.2001, p. 15.ANNEXto the Commission Regulation of 31 January 2001 altering the export refunds on white sugar and raw sugar exported in its unaltered state>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).